Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slayton et al. (US 2008/0281255) and in view of Coussios et al. (US 2012/0041309).

3.	Addressing claims 1 and 20, Slayton discloses a system for detecting at least one treatment failure mode during hyperthermia treatment of localized tissue of a patient, the system comprising: 
an imaging system configured to generate temperature maps and strain maps of localized tissues of a patient (see [0059]); 
a therapy control device comprising one or more computer processors configured to monitor temperature, strain in the localized tissues of the patient using the temperature maps, the strain maps during the hyperthermia treatment, respectively and to detect at least one treatment failure mode indicating a risk of damage to the localized tissues of the patient from the generated mild hyperthermia based on the monitoring of the temperature, the strain (see [0051] and [0059]; monitor temperature or strain and detect failure according to one of temperature maps, strain maps);
a system for detecting at least one treatment failure mode during hyperthermia treatment of localized tissue of a patient, the system comprising: an ultrasound transducer configured to generate mild hyperthermia with focused ultrasound in localized tissues of a patient (see Fig. 3, [0005] and [0064-0066]);
an imaging system configured to generate temperature maps and strain maps of the localized tissues of the patient (see [0059]);
a therapy control device comprising one or more computer processors configured to monitor temperature, strain in the localized tissues of the patient using the temperature maps, the strain maps during the hyperthermia treatment, respectively and to detect at least one treatment failure mode indicating a risk of damage to the localized tissues from the generated of mild hyperthermia based on the monitoring of the temperature, the strain, wherein the therapy control device is further 

Slayton discloses cavitation (see [0020]); however, he does not disclose detecting cavitation. Slayton also discloses focus ultrasound; however, he does not explicitly disclose hifu. Detecting cavitation to monitor tissue temperature/heating is well-known. Examiner only relies on Coussios to explicitly discloses a passive cavitation detector configured to detect the inertial cavitation within the localized tissues of the patient and to generate a signal indicative of the detected inertial cavitation and hifu (see [0002-0004], [0006], [0019], [0029] and [0036-0038]; detect cavitation with passive cavitation detector (PCDs) and using generated signals to provide mapping of an extended cavitating region). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Slayton to have a passive cavitation detector configured to detect the inertial cavitation within the localized tissues of the patient and to generate a signal indicative of the detected inertial cavitation as taught by Coussios this allow for another effective way of monitoring of therapeutic ultrasound treatment or diagnostic ultrasound and photoacoustic imaging; monitor heat treatment of treatment tissue (see [0001] and [0004]; cavitation deposited heat in tissue; heat causes tissue hyperthermia therefore tissue with cavitation indicated the tissue is heated or hyperthermia). Slayton in view of Coussios detect cavitation to determine heat in tissue to halt treatment. 

	4.	Addressing claims 2-4 and 6-10, Slayton discloses:
wherein the at least one treatment failure mode includes a signal corruption of a signal according to the temperature maps (see [0051] and [0059]; temperature exceed threshold and abnormal change of temperature in profile indicate signal corruption); 
wherein the imaging system includes an ultrasound imaging system configured to generate the temperature maps, the strain maps, and an anatomical image of the localized tissues of the patient (see abstract, [0022], [0031-0032], [0037], [0059]; image temperature and strain; image region of interest (ROI) which is anatomical image of the localized tissues); 
a high intensity focused ultrasound (HIFU) transducer configured to generate and maintain the mild hyperthermia with high intensity focused ultrasound in the localized tissues of the patient, wherein generated mild hyperthermia comprises heating of the localized tissues of the patient to 40-45°C for 10-60 minutes and excludes ablative treatment (see [0064]; In reWoodruff,
wherein the therapy control device is further configured to, in response to the detected at least one treatment failure mode, halt the generated mild hyperthermia and display a message on a display device (see [0051]);
wherein the HIFU is configured to focus the high intensity ultrasound at a target region within the localized tissues of the patient, and the high intensity ultrasound traverses a warning region within the localized tissues of the patient, wherein the localized tissues of the patient include unheated regions adjacent the target region and the warning region (see Fig. 3; localized tissues 12; ultrasound beam traverses a warning regions 85, 86, 88; unheated region is the neighboring region that ultrasound beam does not goes through, target region is the region of interest; warning regions is the region that ultrasound beam goes through before reaching region of interest; Slayton disclose using focus energy; however, he does not explicitly disclose hifu; Coussios explicitly discloses hifu (see [0002], [0006], [0029] and [0036-0038]); 
wherein the therapy control device is configured to halt the high intensity focused ultrasound in response to at least one selected from a group comprised of: an increased stiffness values in the strain map corresponding to one or more voxels in the target region above a predetermined threshold for the patient; an increased stiffness values in the strain map corresponding to one or more voxels in the warning region above a predetermined threshold for the patient; an increased stiffness change in values in a current strain map from a previous strain map corresponding one or more voxels in the target region above a predetermined threshold; and an increased stiffness change in values in a current strain map 
wherein the therapy control device is configured to halt the high intensity focused ultrasound in response to at least one selected from a group comprised of: temperatures in one or more voxels corresponding one or more voxels in the target region according to the temperature maps which exceed a predetermined coagulation threshold; and temperatures in one or more voxels corresponding one or more voxels in the warning region according to the temperature maps which exceed a predetermined coagulation threshold (see [0051], [0059] and [0063]; monitor with 3d temperature image/map; sound alarm and stop the system when temperature exceed threshold);
wherein the therapy control device is configured to halt the high intensity focused ultrasound in response to at least one selected from a group comprised of: unexpected heating in one or more voxels corresponding one or more voxels in the target region according to the temperature maps; and unexpected heating in one or more neighboring voxels corresponding one or more voxels in the target region according to the temperature maps (see [0051], [0059] and [0063]; reaching threshold is unexpected heating; so monitor temperature of target regions; if the temperature reaching threshold then sound alarm and shut off);
wherein unexpected heating includes at least one selected from a group comprised of: a temperature change between at least one voxel of two temporally related temperature maps which exceeds a predicted value according to a first model; and a temperature difference between the at least one voxel and at least one nearest neighboring voxel which exceeds a predicted value according to a second model (see [0051], [0059] and [0063-0064]; the temperature model does not expect tissue to ablate or coagulate therefore monitor temperature image if the voxels in the target region exceed threshold of ablate or coagulate compare to the nearest neighbor voxels in the non-treatment tissue then stop treatment; non-treatment region has voxels that show normal body temperature; when voxels in the treatment region exceed threshold value then the different between voxels of these two regions exceed a predicted value).

5.	Addressing claims 11-12 and 14-19, the system in claims 1-4 and 6-10, perform the method in claims 11-12 and 14-19 therefore claims 11-12 and 14-19 are being rejected for the same reason as claims 1-4 and 6-10. 

6.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Slayton et al. (US 2008/0281255), in view of Coussios et al. (US 2012/0041309) and further in view of Nunomura et al. (US 2004/0010222). 

7.	Addressing claims 5 and 13, Slayton discloses when temperature reach threshold (treatment failure) then turn on audio or visual alarm. However, he does not . 

Response to Arguments

Applicant's arguments filed 08/03/21 have been fully considered but they are not persuasive. Coussios does not disclose a passive cavitation detector configured to detect inertial cavitation within the localized tissues of the patient from mild hyperthermia generated by the hyperthermia treatment, and to generate a signal indicative of the inertial cavitation when the inertial cavitation is detected therefore it would not be proper to combine Slayton with Coussios. Applicant’s argument is not persuasive because by definition hyperthermia is a condition of having a body/tissue temperature greatly above normal; severe hyperthermia is body/tissue temperature above 104 degree F. Applicant’s specification discloses detecting or monitoring if tissue has cavitation while treatment (see [0046] and [0064-0065]). Coussios discloses cavitation causes heat in the tissue (see [0003-0004], [0059] and [0071]). By detecting cavitation one know that the tissue is heating up or having hyperthermia. All applicant does is monitoring whether there are cavitation from treatment tissue and from common knowledge in the art applicant determine that when cavitation exist in the tissue then . 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0161902 (see [0129] and [0141]; cavitation produce hyperthermia; cavitation indicate the tissue is heating or in hyperthermia) and US 9,743,909 (see col. 22, lines 52-61; monitor cavitation to determine if the tissue is in hyperthermia or heated too much). 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793